Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021 has been considered by the Examiner.

Drawings
Five sheets for formal drawings were filed April 6, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,976,493.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of Patent No. 10,976,493 teaches or suggests all of the limitations of claims 1-11 of the current application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Microring resonator-based diamond opto-thermal switch…” from Applicant’s Information Disclosure Statement) in view of Popovic (US 2011/0026879 A1) further in view of Yuen (US 2003/0058902 A1).
Regarding claims 1 and 12, Huang discloses a device comprising a diamond waveguide resonator disposed on a substrate comprised of a dielectric material in section 2.1 and Fig. 1.  Huang teaches the claimed invention except for a tuner.  Popovic discloses a tuner (400 in Fig. 4A) disposed at least in part over a waveguide (330) and using a microelectromechanical (MEMS) system to change a refractive index of the waveguide in paragraphs 0129 and 0201.  Since both inventions relate to waveguide devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use the tuner as disclosed by Popovic in the device of Huang for the purpose of providing the capability to tune and shift the resonant frequency of the waveguide.
Still regarding claims 1 and 12, the proposed combination of Huang and Popovic teaches the claimed invention except for specifically stating controlling a variable distance.  Yuen discloses a first tuner electrode (32 in Fig. 1) disposed on a tuner (26) extending from a substrate (36) and a second tuner electrode (34) configured to control a variable distance between the tuner and a waveguide (52) to tune the waveguide based on a first voltage/charge polarity applied to the tuner electrode and a second voltage/charge polarity applied to a substrate (36) in paragraph 0044.  Since all of the inventions relate to waveguide devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use a tuner to control a variable distance as disclosed by Yuen in the device of the proposed combination of Huang and Popovic for the purpose of finely controlling the tuning process.
Regarding claims 2 and 3, Yuen further discloses the tuner having a cantilever arm movable towards or away from the waveguide based on the tuner electrode in paragraph 0044.  The proposed combination of Huang, Popovic and Yuen teaches the claimed invention except for specifically stating the non-biased position.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a non-biased position toward or away from the waveguide as a matter of obvious design choice depending on the application.
Regarding claims 4 and 13, proposed combination of Huang, Popovic and Yuen teaches the claimed invention except for specifically stating the tuner movable based on the second tuner electrode in a direction opposing movement caused by the tuner electrode.  However, Since Yuen discloses a deflection of the arm 26 towards the substrate 36 in paragraph 0044, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the tuner movable based on the second tuner electrode in a direction opposing movement caused by the tuner electrode and for the second tuner electrode to receive an opposite voltage polarity on an opposite surface in order to provide a wider range of deflection and hence a wider range of tuning.  
Regarding claims 6-8, Yuen further discloses the tuner electrode disposed on a surface of the tuner facing away from the waveguide but that it may also be placed elsewhere on the cantilever arm in paragraph 0044.  The proposed combination of Huang, Popovic and Yuen teaches the claimed invention except for specifically stating the tuner electrode disposed facing the waveguide or within the tuner.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dispose the tuner electrode at any location on the cantilever arm as a matter of obvious design choice depending on the application.
Regarding claim 9, the proposed combination of Huang, Popovic and Yuen teaches the claimed invention except for specifically stating the refractive index of the tuner.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed refractive index, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 10 and 11, the proposed combination of Huang, Popovic and Yuen teaches the claimed invention except for specifically stating the waveguide used as a microring filter or a Mach-Zehnder modulator.  However, add/drop filters and Mach-Zehnder modulators are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waveguide device in other types of optical systems for the purpose of using the device in a wide array of applications.
Regarding claims 14 and 15, the proposed combination of Huang, Popovic and Yuen teaches the claimed invention except for specifically stating resonating at a first and second resonant wavelength in order to achieve optical switching.  However, Yuen discloses optical devices that can be tuned over a wide range of wavelengths and achieve optical switching in paragraph 0010 and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform resonating at a first and second resonant wavelength in order to achieve optical switching for the purpose of using the device with a wide range of applications.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Microring resonator-based diamond opto-thermal switch…” from Applicant’s Information Disclosure Statement) in view of Popovic (US 2011/0026879 A1) further in view of Yuen (US 2003/0058902 A1) and further in view of Kapon et al. (US 2003/0169786 A1).
Regarding claim 5, the proposed combination of Huang, Popovic and Yuen teaches the claimed invention except for substrate electrodes.  Kapon discloses first and second substrate electrodes (26 disposed on 27 in Fig. 3) disposed on a substrate (27) and corresponding to first and second tuner electrodes (26 disposed on 18) in paragraph 0039.  Since all of the inventions relate to waveguide devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use substrate electrodes as disclosed by Kapon in the device of the proposed combination of Huang, Popovic and Yuen for the purpose of enhancing the application of the tuning voltages.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.


Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 1, 2022